DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-15 and 21-24) in the reply filed on 10/01/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a conductive layer that is attached to a surface of the dielectric cover layer and that forms a portion of an antenna ground, wherein the surface of the dielectric substrate is mounted against the dielectric cover layer and the conductive layer has an opening that is aligned with the phased antenna array” as recited in claim 21 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 states “wherein the dielectric cover layer and the conductive layer form a rear housing wall, and the rear housing wall and the dielectric cover layer form opposing surfaces of the electronic device”. However, if the rear housing wall is formed form the dielectric cover layer and the conductive layer, it is unclear as to how the rear housing wall and the dielectric cover layer would form opposing surfaces of the electronic device. The specification and drawings do not provide any clarity as to what is trying to be claimed here. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9-11, 13, 17, 19-20 of U.S. Patent No. 11,139,588. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Current Claims
U.S. Patent No. 11,139,588
1.  An electronic device comprising: a dielectric cover layer; a dielectric substrate having a surface that is mounted against the dielectric cover layer; and a phased antenna array having parasitic elements at the surface of the dielectric substrate and antenna resonating elements overlapping the parasitic elements, wherein the phased antenna array is configured to convey radio-frequency signals at a frequency between 10 GHz and 300 GHz through the dielectric cover layer.
1. An electronic device comprising: a dielectric cover layer; a dielectric substrate having a surface that is mounted against the dielectric cover layer; and a phased antenna array on the dielectric substrate, wherein the phased antenna array comprises conductive traces at the surface of the dielectric substrate, the conductive traces form an antenna element for each antenna in a plurality of antennas in the phased antenna array, a fence of conductive vias in the dielectric substrate is interposed between each pair of antenna elements in the plurality of antennas, the fence of conductive vias extends to the surface of the dielectric substrate that is mounted against the dielectric cover layer, and the phased antenna array is configured to transmit radio-frequency signals at a frequency between 10 GHz and 300 GHz through the dielectric cover layer.

Or Claim 19;

Or Claim 20.
2.  The electronic device defined in claim 1, wherein the antenna resonating elements are embedded within the dielectric substrate.
9. The electronic device defined in claim 1, wherein a first antenna in the plurality of antennas includes ground traces embedded within the dielectric substrate, the antenna element for the first antenna formed by the conductive traces is a parasitic element for the first antenna, and the first antenna includes a patch element interposed between the ground traces and the parasitic element.
3. The electronic device defined in claim 2, wherein the dielectric substrate comprises a plurality of dielectric layers, the parasitic elements are disposed on a topmost dielectric layer in the plurality of dielectric layers, and the antenna resonating elements are disposed between the topmost dielectric layer and an additional dielectric layer in the plurality of dielectric layers.
9. The electronic device defined in claim 1, wherein a first antenna in the plurality of antennas includes ground traces embedded within the dielectric substrate, the antenna element for the first antenna formed by the conductive traces is a parasitic element for the first antenna, and the first antenna includes a patch element interposed between the ground traces and the parasitic element.
4.  The electronic device defined in claim 2, wherein the phased antenna array comprises ground traces embedded within dielectric substrate.
9. The electronic device defined in claim 1, wherein a first antenna in the plurality of antennas includes ground traces embedded within the dielectric substrate, the antenna element for the first antenna formed by the conductive traces is a parasitic element for the first antenna, and the first antenna includes a patch element interposed between the ground traces and the parasitic element.
5.  The electronic device defined in claim 4, wherein the dielectric substrate includes a first portion on which the parasitic elements and the antenna resonating elements are disposed and a second portion on which transmission line paths for the phased antenna array are disposed, and the ground traces are disposed between the first and second portions of the dielectric substrate.
9. The electronic device defined in claim 1, wherein a first antenna in the plurality of antennas includes ground traces embedded within the dielectric substrate, the antenna element for the first antenna formed by the conductive traces is a parasitic element for the first antenna, and the first antenna includes a patch element interposed between the ground traces and the parasitic element.

10. The electronic device defined in claim 9, further comprising: a first transmission line path coupled to a first positive antenna feed terminal on the patch element; and a second transmission line path coupled to a second positive antenna feed terminal on the patch element.
6.  The electronic device defined in claim 4, wherein the phased antenna array comprises a plurality of antenna unit cells, each including at least one parasitic element in the parasitic elements and at least one antenna resonating element in the antenna resonating elements, the electronic device further comprising: fences of conductive vias in the dielectric substrate, the fences of conductive vias and the ground traces defining a corresponding cavity for each antenna unit cell in the plurality of antenna unit cells.
13. The electronic device defined in claim 1, wherein the phased antenna array comprises ground traces embedded within the dielectric substrate, wherein the plurality of antennas configured as a plurality of antenna unit cells, each antenna unit cell in the plurality of antenna unit cells including: the fence of conductive vias, wherein the fence of conductive vias extend through the dielectric substrate from the ground traces to the surface of the dielectric substrate, the fence of conductive vias and the ground traces define a cavity; and an antenna resonating element within the cavity.
9.  The electronic device defined in claim 1, wherein each antenna resonating element in the antenna resonating elements has first and second positive antenna feed terminals.
10. The electronic device defined in claim 9, further comprising: a first transmission line path coupled to a first positive antenna feed terminal on the patch element; and a second transmission line path coupled to a second positive antenna feed terminal on the patch element.
10.  The electronic device defined in claim 9, wherein each parasitic element in the parasitic elements has a cross shape and overlaps the first and second positive antenna feed terminals of a corresponding antenna resonating element in the antenna resonating elements.
11. The electronic device defined in claim 10, wherein the parasitic element has a cross shape and overlaps the first and second positive antenna feed terminals on the patch element.
11.  The electronic device defined in claim 1, wherein the dielectric cover layer has a thickness and a dielectric constant that configures the dielectric cover layer to form a quarter wave impedance transformer.
17. The electronic device defined in claim 1, wherein the dielectric cover layer has a thickness and a dielectric constant that configures the dielectric cover layer to form a quarter wave impedance transformer between free space and the phased antenna array at the frequency.

Or Claim 20.
12.  The electronic device defined in claim 1, wherein the parasitic elements are in direct contact with the dielectric cover layer.
5. The electronic device defined in claim 1, wherein the conductive traces are in direct contact with a surface of the dielectric cover layer.
13.  The electronic device defined in claim 1, wherein the parasitic elements are coupled to the dielectric cover layer with an adhesive layer.
6. The electronic device defined in claim 1, further comprising: an adhesive layer that attaches the surface of the dielectric substrate to the dielectric cover layer, wherein the conductive traces are in direct contact with the adhesive layer.
14.  The electronic device defined in claim 1 further comprising: a display having pixel circuitry, wherein the pixel circuitry is configured to emit light through the dielectric cover layer.
2. The electronic device defined in claim 1, wherein the electronic device has first and second faces and further comprises: a display having a display cover layer and pixel circuitry that emits light through the display cover layer, wherein the display cover layer forms the first face of the electronic device and the dielectric cover layer forms the second face of the electronic device.

Or Claim 4.
15.  The electronic device defined in claim 1, wherein the electronic device has first and second faces and further comprises: a display having a display cover layer at the first face and pixel circuitry configured to emit light through the display cover layer, wherein the dielectric cover layer is at the second face, the phased antenna array is on the dielectric substrate, and the parasitic elements are formed from conductive traces at the surface of the dielectric substrate.
2. The electronic device defined in claim 1, wherein the electronic device has first and second faces and further comprises: a display having a display cover layer and pixel circuitry that emits light through the display cover layer, wherein the display cover layer forms the first face of the electronic device and the dielectric cover layer forms the second face of the electronic device.

Or Claim 4.


The claims may also be rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,886,617; U.S. Patent No. 10,978,797; U.S. Patent No. 10,992,057; U.S. Patent No. 10,608,344; or U.S. Pub. 2022/006198 (which has recently been allowed). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 12, and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hughes Electronics Corporation (EP 0886336, cited by the applicant, hereby referred as Hughes).
Regarding claim 1, Hughes teaches the following:
an electronic device comprising: 
a dielectric cover layer (element 18, figure 3); 
a dielectric substrate (elements 12, 16, 26, figure 3) having a surface that is mounted against the dielectric cover layer (as shown in figure 3); and 
a phased antenna array (abstract, column 1, lines 33-36) having parasitic elements (elements 17, figure 3) at the surface of the dielectric substrate and antenna resonating elements (elements 13, figure 3) overlapping the parasitic elements, wherein the phased antenna array is configured to convey radio-frequency signals at a frequency between 10 GHz and 300 GHz through the dielectric cover layer (column 4, lines 6-8).

Regarding claim 2, Hughes as referred in claim 1 teaches the following:
wherein the antenna resonating elements (elements 13, figure 3) are embedded within the dielectric substrate (as shown in figure 3).

Regarding claim 3, Hughes as referred in claim 2 teaches the following:
wherein the dielectric substrate (elements 12, 16, 26, figure 3) comprises a plurality of dielectric layers (as shown in figure 3), the parasitic elements (elements 17, figure 3) are disposed on a topmost dielectric layer (element 16, figure 3) in the plurality of dielectric layers (as shown in figure 3), and the antenna resonating elements are disposed between the topmost dielectric layer (element 16, figure 3) and an additional dielectric layer (element 12, figure 3) in the plurality of dielectric layers (as shown in figure 3).

Regarding claim 9, Hughes as referred in claim 1 teaches the following:
wherein each antenna resonating element (elements 13, figure 3) in the antenna resonating elements has first and second positive antenna feed terminals (as shown in figures 2-3, each have four feed terminals where elements 14 connect).

Regarding claim 12, Hughes as referred in claim 1 teaches the following:
wherein the parasitic elements (elements 17, figure 3) are in direct contact with the dielectric cover layer (as shown in figure 3).

Regarding claim 23, Hughes as referred in claim 1 teaches the following:
wherein the dielectric cover layer (element 18, figure 3) forms a dielectric housing wall and has an interior surface (the surface of element 18 which connects to elements 17 and 26, figure 3) and the surface of the dielectric substrate is attached to the interior surface of the dielectric cover layer (as shown in figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes.
Regarding claim 4, the embodiment of Hughes as referred in claim 2 teaches the electronic device without explicitly teaching the following:
wherein the phased antenna array comprises ground traces embedded within dielectric substrate.
However, an alternative embodiment of Hughes teaches wherein the phased antenna array comprises ground traces (elements 11, figure 13) embedded within dielectric substrate (the combination of elements 12, 16, 21 and 26, figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the phased antenna array of Hughes to comprise ground traces embedded within dielectric substrate as suggested by Hughes which can be used when the electronic device is implemented as a single package with all the feeding circuitry and antennas together, which can save space, streamline the manufacturing process, and allow for it to be used in many different applications without the need for other external components. 

Regarding claim 5, Hughes as referred in claim 4 teaches the following:
wherein the dielectric substrate includes a first portion (elements 12, 16, and 26, figures 3 and 13) on which the parasitic elements (elements 17, figures 3 and 13) and the antenna resonating elements (elements 13, figures 3 and 13) are disposed and a second portion (elements 21, figures 3 and 13) on which transmission line paths (elements 14 and 23-25, figures 3 and 13, paragraph [0020]) for the phased antenna array are disposed, and the ground traces (elements 14, figures 3 and 13) are disposed between the first and second portions of the dielectric substrate (as shown in figure 13).

Regarding claim 7, Hughes as referred in claim 4 teaches the following:
further comprising: a first transmission line path (paragraph [0020], elements 23-25 which are connected to one of the elements 14-15 connected to one of the elements 13, figures 3 and 13) coupled to a first positive antenna feed terminal on an antenna resonating element in the antenna resonating elements (as shown in figures 2-3, each have four feed terminals where elements 14 connect) with a first conductive structure (elements 14 and 15, figures 3 and 13) that extends through the ground traces (elements 11, figures 3 and 13); and a second transmission line path (paragraph [0020], elements 23-25 which are connected to one of the elements 14-15 connected to one of the elements 13, figures 3 and 13) coupled to a second positive antenna feed terminal on the antenna resonating element (as shown in figures 2-3, each have four feed terminals where elements 14 connect) with a second conductive structure (elements 14 and 15, figures 3 and 13) that extends through the ground traces (elements 11, figures 3 and 13).

Regarding claim 8, Hughes as referred in claim 7 teaches the following:
wherein the first and second transmission line paths are embedded within the dielectric substrate (as shown in figures 3 and 13) and the first and second conductive structures extend through the dielectric substrate (as shown in figures 3 and 13).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Baks et al. (US 2018/0159203, hereby referred as Baks).
Regarding claim 6, Hughes as referred in claim 4 teaches the following:
wherein the phased antenna array comprises a plurality of antenna unit cells, each including at least one parasitic element in the parasitic elements and at least one antenna resonating element in the antenna resonating elements, 
Hughes does not teach the electronic device further comprising: fences of conductive vias in the dielectric substrate, the fences of conductive vias and the ground traces defining a corresponding cavity for each antenna unit cell in the plurality of antenna unit cells.
Baks suggests the teachings of the electronic device further comprising fences of conductive vias (elements 146, figure 1 or elements 648, figure 6B) in the dielectric substrate, the fences of conductive vias and the ground traces defining a corresponding cavity for each antenna unit cell in the plurality of antenna unit cells (as shown in figures 1, 3, and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Hughes to further comprise fences of conductive vias in the dielectric substrate, the fences of conductive vias and the ground traces defining a corresponding cavity for each antenna unit cell in the plurality of antenna unit cells as suggested by the teachings of Baks which is a common technique in antenna arrays to provide isolation between the elements of the array to reduce any interference that may occur from adjacent antennas in the array (paragraph [0033]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Sudo et al. (US 2015/0194730, hereby referred as Sudo).
Regarding claim 10, Hughes teaches the electronic device as referred in claim 9 with the exception for the following:
wherein each parasitic element in the parasitic elements has a cross shape and overlaps the first and second positive antenna feed terminals of a corresponding antenna resonating element in the antenna resonating elements.
Sudo suggests the teachings of wherein each parasitic element (elements 16, figure 1) in the parasitic elements has a cross shape and overlaps the first (element 14, figure 1) and second (element 15, figure 1) positive antenna feed terminals of a corresponding antenna resonating element in the antenna resonating elements (element 13, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each parasitic element in the parasitic elements of Hughes to have a cross shape and overlaps the first and second positive antenna feed terminals of a corresponding antenna resonating element in the antenna resonating elements as suggested by the teachings of Sudo as altering the shape of a parasitic element can be used to alter the resonant characteristics of the patch antenna. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl).
Regarding claim 11, Hughes teaches the electronic device as referred in claim 1 with the exception for the following:
wherein the dielectric cover layer has a thickness and a dielectric constant that configures the dielectric cover layer to form a quarter wave impedance transformer.
Veihl suggests the teachings of wherein the dielectric cover layer has a thickness and a dielectric constant that configures the dielectric cover layer to form an impedance transformer (paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric cover layer of Hughes to have a thickness and a dielectric constant that configures the dielectric cover layer to form a quarter wave impedance transformer as suggested by the teachings of Veihl in order to alter the impedance which can help in improving the impedance match at wide scan angles (paragraph [0119]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Li et al. (US 2014/0292591, hereby referred as Li).
Regarding claim 13, Hughes teaches the electronic device as referred in claim 1 with the exception for the following:
wherein the parasitic elements are coupled to the dielectric cover layer with an adhesive layer.
Li suggests the teachings of wherein antenna elements (elements 46, figure 10) are coupled to the dielectric cover layer (element 50, figure 10) using an adhesive layer (element 76, figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the parasitic elements of Hughes to be coupled to the dielectric cover layer with an adhesive layer as suggested by the teachings of Li in order to securely attach the parasitic elements with the dielectric cover layer which can prevent any movement which may shift the elements out of place. 

Regarding claim 14, Hughes teaches the electronic device as referred in claim 1 with the exception for the following:
further comprising: a display having pixel circuitry, wherein the pixel circuitry is configured to emit light through the dielectric cover layer.
Li suggests the teachings of comprising: a display having pixel circuitry, wherein the pixel circuitry is configured to emit light through the dielectric cover layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Hughes to further comprise a display having pixel circuitry, wherein the pixel circuitry is configured to emit light through the dielectric cover layer as suggested by the teachings of Li since electronic devices such as mobile phones that use phased arrays have displays that can be used to input and output data and allow the user to control the electronic device. 

Regarding claim 15, Hughes teaches the electronic device as referred in claim 1 with the exception for the following:
the phased antenna array (abstract, column 1, lines 33-36) is on the dielectric substrate (elements 12, 16, 26, figure 3), and the parasitic elements (elements 17, figure 3) are formed from conductive traces at the surface of the dielectric substrate (as shown in figure 3).
Hughes does not teach wherein the electronic device has first and second faces and further comprises: a display having a display cover layer at the first face and pixel circuitry configured to emit light through the display cover layer, wherein the dielectric cover layer is at the second face.
Li suggests the teachings of wherein the electronic device has first (Li, top face of element 52, figure 16) and second (Li, bottom face of element 12, figure 16) faces and further comprises: a display (Li, element 100, figure 16).
Li also suggests the teachings of that the dielectric cover layer may form the second face of the electronic device (paragraph [0081]), and that would mean that the display would have a separate display cover layer and pixel circuitry that emits light through the display cover layer that would form the first face of the electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the electronic device of Hughes has a first and second faces and further comprises a display having a display cover layer at the first face and pixel circuitry configured to emit light through the display cover layer, wherein the dielectric cover layer is at the second face as suggested by the teachings of Li since electronic devices such as mobile phones that use phased arrays have displays that can be used to input and output data and allow the user to control the electronic device, and which can also allow for the signals transmitted and received from the antenna are directed out of the back of the phone which can reduce the amount of radiation going into a user’s when the mobile phone is placed on the users ear when speaking on the electronic device. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Kamgaing et al. (US 2015/0325925, hereby referred as Kamgaing).
Regarding claim 24, Hughes teaches the electronic device as referred in claim 23 with the exception for the following:
wherein the dielectric substrate has an additional surface that opposes the surface of the dielectric substrate, the electronic device further comprising: transceiver circuitry coupled to the phased antenna array and mounted to the second surface of the dielectric substrate.
However, Hughes teaches in another embodiment (figure 13) that the electronic device can be implemented as a package that has the dielectric substrate having an additional surface that opposes the surface of the dielectric substrate (as shown in figure 13), that transfers input signals to the phased antenna array (paragraph [0020]).
Kamgaing suggests the teachings of wherein the dielectric substrate has an additional surface (the bottom of the combination of elements 105 and 106, figure 1) that opposes the surface (the top of the combination of elements 105 and 106, figure 1) of the dielectric substrate, the electronic device further comprising: transceiver circuitry (element 100, figure 1) coupled to the phased antenna array (paragraph [0005]) and mounted to the second surface of the dielectric substrate (as shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrate of Hughes to have an additional surface that opposes the surface of the dielectric substrate, the electronic device further comprising transceiver circuitry coupled to the phased antenna array and mounted to the second surface of the dielectric substrate as suggested by the teachings of Hughes and Kamgaing in order to implemented the electronic device as a single package with all the feeding circuitry, transceiver, and antennas together, which can save space, streamline the manufacturing process, and allow for it to be used in many different applications without the need for other external components.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
However, corrected drawings showing the subject matter of claim 21 would need to be added. 

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamgaing et al. (US 2015/0325925) figures 2-3 could be used in place of Hughes to teach the current rejected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845